U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal quarter endedJune 30, 2007 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period fromto Commission file number0-17580 SYNERGX SYSTEMS INC. (Exact name of small business issuer as specified in its charter) Delaware1-2941299 (State or jurisdiction of incorporation or organization) (IRS employer identification Number) 209 Lafayette Drive, Syosset, New York (Address of Principal Executive Offices)(Zip code) (516) 433-4700 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[ X ]No[] Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act) Yes[]No[ X ] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:As ofAugust 10, 2007,5,210,950 shares of Registrant’s Common Stock were issued and outstanding. Transitional Small Business Disclosure Format (check one)Yes[]No[ X ] INDEX Part I –
